t c memo united_states tax_court james m rankin and shirley rankin petitioners v commissioner of internal revenue respondent docket no filed date david m kirsch for petitioners thomas g schleier and elaine sierra for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiency in and additions to petitioners' federal_income_tax deficiency dollar_figure additions to tax sec_6651 sec_6653 dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the principal issue we must decide centers around whether a change in the practice of offsetting against the gross_receipts of petitioner james m rankin's petitioner bail bond business payments made into certain accounts maintained for him as part of that business is a change in a method_of_accounting if the change in the practice is a change in a method_of_accounting then respondent may pursuant to sec_481 make an adjustment increasing petitioners' income in connection with the change findings_of_fact some of the facts have been stipulated for trial pursuant to rule and are incorporated herein by reference we find as facts herein the facts stipulated by the parties at the time of filing the petition in the instant case petitioners resided in union city california petitioner shirley rankin is a petitioner solely by reason of having filed joint returns with petitioner petitioner maintained his books and filed his federal_income_tax returns using the cash_receipts_and_disbursements_method of accounting petitioner is licensed as a bail bond agent by the california department of insurance and since has been engaged in the bail bond business in that state during petitioner operated his bail bond business at five different locations in california redwood city san jose oakland hayward and vallejo on petitioners' federal_income_tax return petitioner reported income from his bail bond business on four schedules c from the beginning of his bail bond business petitioner's primary surety company has been associated bond insurance agency associated and during petitioner executed bail bonds as an agent of associated the terms of petitioner's agency for the period from date through the time of trial are set out in a written_agreement with associated agreement in prior years petitioner had a similar agreement with associated a bail bond is a performance bond requiring the appearance of a criminal defendant at judicial proceedings the principal on the bond is the defendant the obligee is california which requires the defendant's appearance and the surety is the insurance_company writing the bond which guarantees performance as a bail bond agent petitioner is permitted to solicit negotiate and execute bail bonds on behalf of a surety company an insurance_company with which he is affiliated and which he represents when he executes a bond petitioner functions as the agent of the surety company executing bonds collecting premiums and attempting to assure performance of the bonds on behalf of the surety when petitioner writes a bond he collects percent of the face_amount of the bond from a defendant as his earned premium pursuant to the agreement petitioner pays percent of the premium collected to associated the surety as a bond cost pays an additional percent of the premium collected or percent of the face_amount of the bond to an indemnity fund known as a build up fund buf and keeps the remainder of the premium the surety company that issues a bond is principally liable to california for assuring a defendant's court appearance in the event a defendant fails to appear the surety company has to pay a late surrender fee or forfeiture to california if a defendant is not brought to court within days of a failure to appear the court issues a summary_judgment in the amount of the bond resulting in a loss on the bond the agreement however shifts ultimate liability for expenses and forfeitures on each bond from associated to petitioner who is personally liable for during petitioner executed bonds in the amount of dollar_figure earning premiums on such bonds in the amount of dollar_figure petitioner collected dollar_figure of the earned premiums during that year petitioner paid bond costs to associated in the amount of dollar_figure representing percent of the premiums earned on the bonds sold and paid dollar_figure into his buf accounts representing percent of the premiums earned on the bonds sold the amount of the loss in the agreement petitioner agrees to bring a defendant to court as required by the bond or if he fails to indemnify the surety for any expenses_incurred including a forfeiture if petitioner brings the defendant to court within the required time the bond is exonerated and there is no loss a loss occurs only when petitioner is unable to bring the defendant to court petitioner's liability for expenses associated with a bond forfeiture does not arise prior to his obligation to indemnify associated as security for petitioner's promise to indemnify associated the agreement requires petitioner to contribute to a buf account and amounts paid into the buf accounts are derived from bond premiums collected associated established and maintained buf accounts for petitioner with the bank of america and functioned as trustee for petitioner with respect to the buf accounts the buf accounts are required as a necessary condition of petitioner's doing business as a bail bondsman in accordance with the agreement the funds in the buf accounts were accumulated in proportion to the volume of outstanding bonds executed by petitioner on behalf of associated accrued because of his potential liability to associated in the event of a loss petitioner's normal practice is to attempt to obtain collateral from his customers as security for such liability when he is able to obtain collateral petitioner's normal custom is to accept only cash or a deed_of_trust on real_property if the collateral is inadequate to pay a loss petitioner is required to pay the difference from either personal resources or the buf accounts interest which belonged to petitioner was accumulated in the accounts although associated is not required to give petitioner notice of any draw on the buf accounts petitioner typically received quarterly or semiannual reports and periodically inquired about the status of his accounts only associated and not petitioner or california had the right to withdraw funds from the buf accounts maintained for petitioner although associated had the right to draw on the buf accounts those funds could be used only to satisfy petitioner's obligation to indemnify it and so its control of the funds' disposition was very restricted when associated became liable for a bond forfeiture it could but was not required to draw from a buf account to pay its obligation to california pursuant to the agreement associated could forgo indemnity from the buf account when a loss occurred associated would customarily ask petitioner whether he wanted it to be paid from one of the buf accounts or from other sources if petitioner elected to pay the loss from other sources the buf account would not be drawn upon and petitioner would reimburse the surety directly historically petitioner has had a very low rate of payments for forfeitures made from his buf accounts during associated drew only the amount of dollar_figure from the buf accounts maintained for petitioner to satisfy any of petitioner's liabilities pursuant to the agreement petitioner paid all of his other expenses associated with bond forfeitures in from sources other than the buf accounts petitioner does not have access to his buf accounts until the agreement is terminated and all outstanding bonds and all other liabilities petitioner may have to associated are satisfied either petitioner or associated may terminate the agreement with or without cause subject_to certain notice requirements upon termination of the agreement and satisfaction of all liabilities secured_by the buf accounts the balance in the buf accounts is required to be released to petitioner on his tax returns since petitioner offset his gross_receipts by the amount contributed to his buf accounts as a portion of cost_of_goods_sold however the parties have stipulated that the offsets claimed by petitioner for payments to the buf accounts are not properly claimable in any taxable_period rather if a forfeiture occurs and associated is paid out of a buf account the amount so paid is properly deductible in the year payment is made petitioner reported most but not all of the interest accumulated on his buf accounts on his federal_income_tax returns for the taxable years through pursuant to the practice used by petitioner for accounting for his buf accounts from through petitioner did not claim as deductions on petitioners’ tax returns forfeitures or summary judgments paid from the buf accounts maintained for him rather the deductions claimed for forfeitures or summary judgments represented only those amounts paid from other sources pursuant to that practice petitioner did not intend to report as income the balances remaining in the accounts upon termination of the agreement and satisfaction of all liabilities secured_by them as of date associated maintained seven separate buf accounts for petitioner as of that date the surety's ledgers for petitioner's buf accounts reflected the following balances account rankin-johnson rankin-vallejo james m rankin ann james m rankin-hayward james m rankin rankin-carter rankin-williams balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the opening balance of petitioner's buf accounts as of that date shown in the surety's ledgers was dollar_figure rounded the amount of accumulated interest on the buf accounts as of date shown in the surety's ledgers was dollar_figure rounded for purposes of calculating the adjustment of petitioners' income to be made pursuant to sec_481 the opening balance of the buf accounts as of date is considered to be dollar_figure rounded which does not include the amount of dollar_figure rounded that represents interest accumulated on the buf accounts as of that date as of date petitioner wholly owned the following buf accounts james m rankin ann james m rankin-hayward and james m rankin opinion because sec_481 a applies only if there is a change in a method_of_accounting the parties’ dispute in the instant case centers on whether the change in the treatment for tax purposes of payments into and disbursements from the buf accounts maintained in the course of petitioner’s bail bond business is a change in method_of_accounting if so respondent may make an sec_481 provides sec_481 adjustments required by changes in method_of_accounting a general_rule --in computing the taxpayer’s taxable_income for any taxable_year referred to in this section as the year_of_change -- if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer adjustment4 increasing petitioners’ income pursuant to sec_481 as set forth in our findings above from through petitioner treated the payments made into the buf accounts as a cost_of_goods_sold offsetting the gross_receipts of his business petitioner did not deduct from his taxable_income disbursements from those accounts to reimburse associated for losses_and_expenses incurred as a result of bond forfeitures in 93_tc_220 we held that payments into buf accounts were not deductible when made and that deductions are allowed only for disbursements made to satisfy liabilities we reasoned that payments into the accounts were in the nature of a security deposit held for payment of future liabilities id pincite petitioners concede that sebring controls the tax treatment of payments into and disbursements from petitioner’s buf accounts and that petitioner’s prior practice of offsetting payments made into the buf accounts against gross_receipts was incorrect we must accordingly consider whether the change that was required by respondent for purposes of bringing the tax treatment the amount of the adjustment dollar_figure essentially represents the date opening balances of the buf accounts maintained in connection with petitioner’s bail bond business less interest accumulations the taxpayer in that case like petitioner used the cash receipts and disbursements method_of_accounting 93_tc_220 of petitioner’s buf accounts into conformity with our holding in sebring constitutes a change in petitioner's method_of_accounting for those accounts a change in method_of_accounting is defined as a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan sec_1_446-1 income_tax regs a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regs the regulations further provide that a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regs accordingly where a taxpayer’s practice permanently avoids reporting of income and therefore distorts its lifetime income the practice is not a method_of_accounting and sec_481 is inapplicable to a change_of the practice 66_tc_588 affd without published opinion 562_f2d_39 2d cir petitioners attempt to bring themselves within the rule_of schuster’s express by arguing that petitioner's practice of offsetting payments into the buf accounts against gross_receipts was not a method_of_accounting but simply involved the claim of offsets not allowable in any period petitioners argue that because payments into the buf accounts were not offsettable against gross_receipts or deductible in any year and petitioner had no intention of including those amounts in his income in any future year the offsets claimed with respect to the payments into the accounts effected a permanent avoidance of reporting of income and a distortion of petitioner’s lifetime income in response to petitioners’ arguments regarding schuster’s express respondent argues that the change in petitioner’s practice of offsetting payments into the buf accounts against gross_receipts involves the appropriate time for taking those amounts into account and therefore constitutes a change in accounting_method respondent contends that the offsets claimed with respect to the payments into the buf accounts would eventually be matched by payments of actual liabilities from the accounts and the receipt by petitioner of the remaining balances of the accounts when they were terminated by associated petitioner’s surety thus according to respondent any balances refunded would be required to be included in petitioner’s income pursuant to the relevant case law and the tax_benefit_rule petitioners argue that respondent has raised the issue of the tax_benefit_rule for the first time on brief they have been denied the opportunity to present evidence concerning its applicability such as evidence concerning the extent to which prior deductions did not result in a tax_benefit and expert testimony concerning whether a recovery would occur on the termination of petitioner’s relationship with associated and respondent should bear the burden_of_proof with respect to the applicability of the tax_benefit_rule we do not consider petitioners to be prejudiced by respondent’s limited and responsive reliance on the tax_benefit_rule we note that petitioners have placed in evidence their tax returns from through petitioners could not produce copies of their and returns and the surety ledgers for the buf accounts in issue which permits as complete an evaluation as practical of the extent of any_tax benefit resulting from the deductions claimed by petitioners we also consider petitioners to have been aware of the relevance of the tax_benefit_rule to the instant case in their opening brief petitioners discuss whether the balances of petitioner’s buf accounts must be included in income when the accounts are closed and attempt to distinguish 743_f2d_781 11th cir which noted that the previously deducted balance of a reserve_account is to be included in income when the account ceases to be used the portion of knight-ridder newspapers that petitioners attempt to distinguish is based on an application of the tax_benefit_rule we further fail to see the value of expert testimony on the matter of whether a recovery would occur on the refunding of the buf account balances to petitioner finally by relying on the tax_benefit_rule respondent has not raised a new_matter for which respondent bears the burden_of_proof 91_tc_793 n we accordingly reject petitioners’ attempt to limit our consideration of the applicability of the tax_benefit_rule in the instant case we do not find merit in petitioner’s reliance on schuster’s express inc v commissioner supra in schuster’s express the taxpayer maintained insurance expense accounts on the basis of a predetermined percentage of gross_receipts and deducted the amount so computed even though its actual insurance expense was less than the estimated amount the difference between the estimated and actual expense was credited to a reserve_account the commissioner disallowed the deductions claimed for the amounts credited to the reserve_account in the taxpayer’s open years and sought pursuant to sec_481 to include in the taxpayer’s income for the earliest open_year the balance of the reserve_account as of the end of the preceding year which comprised additions made in closed years the court found that the applicability of sec_481 constituted a new_matter for which the commissioner bore the burden_of_proof stating the commissioner the party on whom the burden_of_proof rests has not established that under the sec_481 permits the making of an adjustment with respect to amounts that were omitted in closed years 343_f2d_568 5th cir taxpayer’s method of computing insurance expense there was any procedure or intention to restore the excessive deductions to income in future years so as to properly reflect the taxpayer’s total lifetime income t c pincite consequently the court concluded that the change in the taxpayer’s practice of deducting insurance expenses did not involve the question of the proper time for the taking of a deduction and therefore was not a change in a method_of_accounting id pincite accordingly the court concluded that no adjustment to the taxpayer’s income could be made pursuant to sec_481 with respect to the balance of the reserve_account attributable to closed years id pincite subsequent cases have distinguished schuster’s express inc v commissioner supra concluding that the practices in question involved issues of the timing of recognition of income rather than of the permanent avoidance of its reporting knight-ridder newspapers inc v united_states supra 92_tc_254 91_tc_26 78_tc_705 71_tc_913 although petitioners argue that those cases are not applicable to the situation presented in the instant case the circumstances noted by petitioners do not render the reasoning of those cases inapposite knight-ridder newspapers inc v for example certain of those cases involve accrual_method continued united_states supra involved a reserve for anticipated advertising rebate expenses the taxpayer added to the reserve and deducted an amount based on its estimated liability for rebates for the year rebates paid were charged against and reduced the reserve the court concluded that the rebate reserve was an item affecting the proper timing of a deduction because disbursements from the reserve would be deductible when made and the taxpayer’s practice simply accelerated those deductions knight-ridder newspapers inc v united_states supra pincite similarly in the instant case a disbursement from one of the buf accounts in issue would properly be deductible when made sebring v commissioner t c pincite and petitioner’s practice of offsetting payments into the buf accounts against the gross_receipts of his business in effect accelerated the deductions otherwise allowable the court in knight-ridder newspapers further analyzed whether the taxpayer's use of the reserve permanently avoided the reporting of income reasoning as follows though we talk about the timing of deductions the basic issue is whether income is reflected and taxed the reserve_method determines when income will be continued taxpayers and or claims of deductions based on estimates of expenses or reserve accounts petitioners point out that petitioner was a cash_method taxpayer during relevant times and further contend that the payments into the buf accounts were not based on estimates of expenses but on a percentage of bail bond premiums received and that the buf accounts were not reserves in an accounting sense taxed when deductions are taken early at the time money is added to the reserve an equal amount of income is obviously not taxed that income is taxed however at the later time when deductions would have been taken under a different system ie at the time rebates are paid the absence of deductions means that an equal amount of income is taxed most important at the time the company ceases to use the reserve eg when the company closes out its business any remaining balance in the reserve must be included in taxable_income thus no income is avoided altogether any excess_deductions in earlier years are offset by an equal amount of taxable_income in the final day the question becomes one of timing whether the income is taxed when the amounts are added to the reserve or when the reserve is abandoned on the day of armageddon f 2d pincite as noted above petitioner’s practice of offsetting against gross_receipts the payments into the buf accounts in issue reduced the income of his bail bond business earlier than otherwise would have been proper and concomitantly eliminated deductions at the proper time for claiming them ie when liabilities were paid from the buf accounts moreover petitioner’s practice did not avoid the reporting of income because notwithstanding his professed lack of intention to include any of the balances of his buf accounts in income when they were refunded to him at the termination of his association with the surety those balances to the extent they represented petitioner’s payments into those accounts which he treated as current offsets to the gross_receipts of his business would be includable in income knight-ridder newspapers inc v united_states supra pincite see also 68_tc_703 affd without published opinion 609_f2d_1007 5th cir the repayment of those balances to petitioner would constitute a recovery or an event fundamentally inconsistent with the premise of the original offsetting against gross_receipts of the payments into the buf accounts triggering application of the tax_benefit_rule 460_us_370 sec_1_111-1 income_tax regs consequently petitioner's practice of offsetting against gross_receipts payments into the buf accounts in issue constitutes a method_of_accounting and the change in that practice is a change in method_of_accounting accordingly an adjustment may be made pursuant to sec_481 to prevent we note that this court does not require a taxpayer to include in income the recovery_of an amount that was improperly deducted in a prior year for which the period of limitations has expired 95_tc_156 several circuit courts of appeals including the ninth to which an appeal of the instant case would lie barring stipulation to the contrary have rejected the so-called erroneous deduction exception to the tax_benefit_rule id accordingly pursuant to the rule_of 54_tc_742 affd 445_f2d_985 10th cir we apply the law as announced by the court_of_appeals for the ninth circuit consequently for purposes of the instant case the recovery_of the payments into the buf accounts would be included in petitioner's income pursuant to the tax_benefit_rule notwithstanding that the offsets against gross_receipts claimed for those payments were improper 656_f2d_483 9th cir affg 72_tc_807 the omission9 or duplication10 of amounts solely by reason of that change because we have decided that an adjustment to income pursuant to sec_481 is warranted we must consider two contentions advanced by petitioners concerning the amount of the adjustment petitioners contend that petitioner owned only a one-half interest in certain buf accounts and that therefore only one-half of the relevant balance of those accounts may be included in the sec_481 adjustment made with respect to the change in the method_of_accounting for those accounts at trial petitioner testified that he made agreements with certain of his office managers to share the profits and losses of their respective offices as well as the buf account for the office petitioner produced two agreements only one of which was in effect on date the relevant time for purposes of the although even if pursuant to the tax_benefit_rule the previously offset amounts in the buf accounts would be reportable in income at the time of their refund to petitioner respondent need not await that eventuality but may make the adjustment provided by sec_481 in the year of the accounting_method change 571_f2d_514 10th cir affg 65_tc_897 a duplication could occur when pursuant to the new method of accounting deductions are claimed when disbursements are made from the buf accounts in issue because the amounts disbursed to the extent they do not represent accumulated interest could have already been offset against gross_receipts at the time they were paid into the accounts pursuant to petitioner's old method_of_accounting those accounts are identified as rankin-johnson rankin- vallejo rankin-carter and rankin-williams sec_481 adjustmentdollar_figure petitioner contends that he made similar agreements with other office managers but is unable to provide copies of them petitioner did not produce any of the office managers as witnesses at trial to corroborate his testimony petitioners acknowledge that we are not bound to accept petitioner's uncorroborated testimony 338_f2d_602 9th cir affg 41_tc_593 the agreement in evidence that was in effect at the relevant times which pertains to the vallejo office of petitioner's business contains inter alia the following provisions a pledge of collateral by the office manager referred to in the agreement as a bail agent to secure payment to petitioner of losses_incurred by the manager an agreement to share equally the profits of james rankin bail bonds between petitioner and the manager and an agreement that the two will share the separate reserve for the vallejo office the agreement does not further specify the nature of sharing intended by the parties or the manner in which it is to be effected the agreement is otherwise ambiguously drafted in that it suggests that all profits made by james rankin bail bonds which based upon the schedules c in petitioners' and returns appears to be a business operation different from the bail bond operation the other agreement was dated date and concern sec_12 the same office as the first agreement carried on at the vallejo office are to be shared equally between petitioner and the manager of that office petitioner testified however that he only shared the profits of the vallejo office with the other party to the agreement there is no further evidence in the record as to the arrangements concerning those purported partnerships other circumstances in the record are inconsistent with petitioners' contention the buf accounts were maintained by associated only for petitioner and would be refunded to him alone upon the termination of his association with that surety the full amount of those accounts was available to associated for the payment of any liabilities petitioner incurred to associated associated could draw on the buf accounts without giving notice to petitioner moreover the parties stipulated that the accrued interest on the buf accounts in issue belonged to petitioner as far as associated was concerned the buf accounts were not jointly owned we also note that petitioner's bail bond business is treated as one or more sole proprietorships and not partnerships on his income_tax returns statements in tax returns constitute admissions that may be overcome only by cogent evidence that they are wrong 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 mooneyham v commissioner tcmemo_1991_178 estate of mcgill v commissioner tcmemo_1984_292 there is nothing in the record that suggests that the office managers reported on their tax returns a portion of the income and expense associated with their respective offices indeed petitioners assert that petitioners' income_tax returns and the surety's ledgers with respect to the buf accounts in issue contain all the information needed for purposes of the alternative method provided by sec_481 further discussed below for computing the amount of the additional tax to be paid as a result of the adjustment required due to the change in the method_of_accounting for the buf accounts petitioners' assertions and the record as a whole indicate that the full amount of the payments into the buf accounts were taken as offsets against the gross_receipts of petitioner's bail bond business reported on petitioners’ tax returns and petitioners do not contend otherwise we conclude that petitioners have not established that any of the buf accounts in issue were jointly owned accordingly no modification of the amount of the sec_481 adjustment is required for this reason petitioners also contend that in the event we decide that sec_481 applies in the instant case the amount of tax resulting from the adjustment should be limited to the amount computed pursuant to sec_481dollar_figure respondent contends petitioners do not rely on the limitation provided by sec b and we do not consider it that petitioners have not satisfied the conditions for employing that method where it applies sec_481 in general limits the increase in tax in the year_of_change attributable to a sec_481 adjustment to the net increase in income_tax that would result from allocating that portion of the adjustment to prior consecutive taxable years to which it is properly allocable pursuant to the new method_of_accounting with the balance of the sec_481 provides as follows sec_481 limitation on tax where adjustments are substantial -- allocation under new method_of_accounting --if-- a the increase in taxable_income for the year_of_the_change which results solely by reason of the adjustments required by subsection a exceeds dollar_figure and b the taxpayer establishes his taxable_income under the new method_of_accounting for one or more taxable years consecutively preceding the taxable_year of the change for which the taxpayer in computing taxable_income used the method_of_accounting from which the change is made then the tax under this chapter attributable to such increase in taxable_income shall not be greater than the net increase in the taxes under this chapter or under the corresponding provisions of prior revenue laws which would result if the adjustments required by subsection a were allocated to the taxable_year or years specified in subparagraph b to which they are properly allocable under the new method_of_accounting and the balance of the adjustments required by subsection a was allocated to the taxable_year of the change adjustment allocated to the year_of_change sec_1_481-2 income_tax regs a taxpayer must establish from its books of account and other records what its taxable_income would have been pursuant to the new method_of_accounting for one or more of the consecutive years immediately preceding the year_of_change sec_481 sec_1_481-2 income_tax regs the record contains petitioners’ federal_income_tax returns for the years through but not for the years and petitioners could not produce copies of their and returns and concede that the portion of the sec_481 adjustment allocable to those years is to be taken into account in the year_of_change the record also contains the surety's ledgers for each of the buf accounts in issue which reflect the payments into and disbursements from each account petitioners maintain that those documents contain sufficient information to perform the computations called for by sec_481 and that those computations may be performed as part of the rule computation for the instant case respondent maintains that such evidence is insufficient to verify the accuracy of any computation pursuant to sec_481 and to ascertain petitioners' correct_tax for the prior taxable years respondent argues that there might be errors in petitioners' prior year returns besides the incorrect method_of_accounting for the buf accounts that cannot be identified and that prevent computation of the correct_tax for those years respondent contends that petitioners also have failed to provide substantiation for the income and deductions claimed in their returns for those years we do not agree with respondent's suggestion that sec_481 requires a taxpayer to prove the accuracy of every item affecting its tax_liability in the years prior to the year of a change in accounting_method in order to qualify for the provision's benefits rather a taxpayer need show only what its taxable_income would have been in those years using the new method_of_accounting in order to obtain the benefit of that provision we however do not find that the record contains sufficient evidence to satisfy the requirements of sec_481 although we accept the evidence of the payments into and disbursements from the buf accounts in issue afforded by the surety's ledgers we do not accept petitioners' tax returns as proof of the gross_receipts of petitioner’s bail bond business for the years preceding it is well settled that a tax_return merely represents the claim of the taxpayer and does not establish the truth of the matters set forth therein 71_tc_633 62_tc_834 7_tc_245 affd 175_f2d_500 2d cir we construe the regulations pursuant to sec_481 which provide for the use by a taxpayer of its books of account and other records to establish its taxable_income using the new method as contemplating the use of accounting_records rather than tax returns to carry the taxpayer's burden sec_1 b income_tax regs we accordingly find that petitioners have failed to introduce sufficient evidence to establish their entitlement to the benefits of sec_481 to reflect the foregoing and concessions decision will be entered under rule
